J-S07003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

TYREE J. WATSON,

                          Appellant                    No. 478 EDA 2017


      Appeal from the Judgment of Sentence Entered January 5, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002444-2012


BEFORE: BENDER, P.J.E. , PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                            FILED MAY 11, 2018

      Appellant, Tyree Watson, appeals from the judgment of sentence of an

aggregate term of 9 to 18 years’ incarceration, followed by four years’

probation, imposed after he was convicted by a jury of, inter alia, two counts

each of attempted murder and aggravated assault. Appellant argues that the

evidence was insufficient to sustain his convictions, and that the jury’s verdict

was contrary to the weight of the evidence. We affirm.

      Briefly, Appellant was arrested based on evidence that he shot at an

unidentified male (“John Doe”) on a public street in Philadelphia, with one of

his errant bullets striking an innocent bystander, Charles Gilbert.       Gilbert

suffered paralysis of his left arm from the bullet that entered his

neck/collarbone area.     Appellant was charged with attempted murder and

aggravated assault regarding both John Doe and Gilbert, as well as single
J-S07003-18



counts of carrying a firearm without a license, carrying a firearm on a public

street in Philadelphia, and possession of an instrument of crime. He proceeded

to a jury trial in September of 2016. On September 13, 2016, the jury reached

a verdict, finding Appellant guilty of the above-stated crimes.

      On January 5, 2017, the trial court sentenced Appellant to the aggregate

term stated, supra. He filed a timely, post-sentence motion that was denied

on January 17, 2017. Appellant filed a timely notice of appeal, and he also

timely complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. On June 27, 2017, the trial

court issued a Rule 1925(a) opinion.

      Herein, Appellant presents the following four issues for our review:

      [I.] Is the evidence sufficient[,] as a matter of law[,] to support
      the conviction for criminal aggravated assault as set forth in 18
      Pa.C.S.[] § 2702(a)[,] graded as a felony of the first degree with
      respect to complainant John Doe or complainant Charles Gilbert?

      [II.] Is the evidence sufficient[,] as a matter of law[,] to support
      the conviction for criminal attempted murder with respect to
      complainant John Doe or complainant Charles Gilbert?

      [III.] Is the verdict of guilty with respect to the charge of
      aggravated assault as set forth in 18 Pa.C.S.[] § 2702(a), graded
      as a felony of the first degree, against the weight of the evidence
      and so contrary to the evidence that it shocks one’s sense of
      justice with respect to complainant John Doe or complainant
      Charles Gilbert?

      [IV.] Is the verdict of guilty with respect to the charge of
      attempted murder against the weight of the evidence and so
      contrary to the evidence that it shocks one’s sense of justice with
      respect to complainant John Doe or complainant Charles Gilbert?

Appellant’s Brief at 7-8.



                                       -2-
J-S07003-18



      We have reviewed the certified record, the briefs of the parties, and the

applicable law.   Additionally, we have reviewed the thorough and well-

reasoned opinion of the Honorable Giovanni O. Campbell of the Court of

Common Pleas of Philadelphia County, dated June 27, 2017. We conclude

that Judge Campbell’s opinion accurately disposes of the issues presented by

Appellant. Accordingly, we adopt his opinion as our own and affirm Appellant’s

judgment of sentence on the grounds set forth therein.

      Judgment of sentence affirmed.

      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/18




                                     -3-
                                                                                5 0-7 00 3-/ Circulateaii2046eA044/7



                              IN THE COURT OF COMMON PLEAS
                  FOR THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                              TRIAL DIVISION - CRIMINAL

COMMONWEALTH OF PA                                                CP-51-CR-0002444-2012

        V.
                                      CP-51-CR-0002444-2012 Comm v Watson, Tyree J
                                                        Opinion
                                                                                            Received
                                                                                            JUN 2 7 2017
TYREE WATSON
                                                                                         Office       .iricoords
                                                   7967802351                                Appealgivaifial

                                      MEMORANDUM OPINION

CAMPBELL, J.                                                                                  June 274-714, 2017

Procedural History

        On September 7, 2016, Appellant Tyree Watson proceeded to trial before this Court, sitting

with a jury.   On September 13, 2016, the jury returned a verdict                    of guilty on two counts of

attempted murder, two counts of aggravated assault, carrying a firearm without a license, carrying

a firearm in Philadelphia and possession       of an instrument of a crime.

        A motion for judgment of acquittal was filed on January 3, 2017, and denied on January 5,

2017,

        Also on January 5, 2017, Appellant was sentenced to 9-18 years incarceration on each

count of attempted murder, to run concurrently, and four years of probation on the two firearms

charges and possession of an instrument of crime, with the probationary sentences to run

concurrent to one another and consecutive to the sentence of incarceration. The aggravated assault

convictions merged with the attempted murder convictions for purposes of sentencing.

        Post -sentence motions were filed on January 9, 2017, and denied on January 17, 2017.

        A premature Notice of Appeal was filed on January 13, 2017.

        Pursuant to Pa.R.A.P. 1925(b)(2) and (3), the Court entered an order on January 23, 2017.

directing the filing of a Statement of Errors Complained of on Appeal, not later than twenty-one

(21) days after entry of the order.
         A new notice of appeal was filed on January 25, 2017.

         An amended order pursuant to Pa.R.A.P. 1925(b)(2) and (3), was entered an order on

March 2, 2017.

         A Statement of Errors Complained of on Appeal was filed on March 23, 2017.

Factual History

         On the afternoon       of September 28, 2011, Appellant, as seen on a store security video, was

walking west on West Butler Street, at the corner of Pulaski Avenue and Butler, heading in the

direction of    1811)   Street. Appellant was wearing a dark t -shirt and jeans. He had a blue backpack

and was carrying an iPad. N.T. 9/7/16, pp. 62-64; C -33a -d, C-5. As Appellant walked toward

the intersection of 18th and Butler Streets another security video camera captured Appellant passing

an unknown man walking in the opposite direction, then stopping to look at that man before

removing his backpack and putting it on the steps of the Roman Grocery store, along with the iPad.

N.T. 9/7/16, pp. 63-66, 121; C -33e -h; C-5. Appellant removed a gun from the backpack, then

headed east on Butler Street, the way he had just come and the direction in which the man in the

white t -shirt was heading. N.T. 9/7/16, pp. 91, N.T. 9/8/16, pp. 21-22, 24, 44, 50-51, 70-71, 75-

77; C-5, C -33h.

         At the corner of Pulaski and Butler, the camera which first picked up Appellant, caught the

man in the white t -shirt running east on Butler with a gun in his hand, then turning left (north) on

Pulaski, disappearing down that street. N.T. 9/7/16, pp. 65-66; C -33i -j. As the man in the white
                                               I
                                                                                                                      t-


shirt ran down Pulaski, away from the intersection with Butler, Charles Gilbert, an innocent




I Pulaski Avenue intersects West Butler Street on a diagonal, and actually runs generally northwest from Butler,
intersecting North 18th Streets, and southeast from Butler toward North I Th Street. C-1, C- Ia. Butler at Pulaski, is a
one-way street, running east. C-1, C4a.
                                                           2
bystander who was standing in front of 1703 West Butler on the across Pulaski on the northeast

corner of Butler and Pulaski, between    17'h and   Pulaski, was struck in the neck/collarbone by a

bullet. N.T. 9/7/16, pp. 54-55, 68, 114, 164, 172; C -la, C-2, C -4a, C -4a, C-5.      Mr. Gilbert saw

the man in the white t -shirt running toward him holding a gun but not firing. The man running

behind the man in the white t -shirt fired his gun and Gilbert was struck. N.T. 9/7/16, pp. 159-160,

177-181, N.T. 9/8/16, pp. 96-98; C-7.

       Gilbert was struck in the lower left neck with the bullet trajectory extending through the

clavicle, fracturing the mid -clavicle, with one bullet fragment lodging near the vertebral spine. As

a result of the gunshot would he suffered paralysis     of his left arm. The projectile was still in his

body at the time of trial. N.T. 9/7/16, pp 153-155, N.T. 9/8/16, pp. 123-124.

       Under a minute later, the Roman Grocery camera back at 18'h and Butler captures Appellant

returning from the direction of Butler and Pulaski where Gilbert was shot, placing an object back

in the backpack, then picking up his backpack and iPad, before walking into the street and           off

camera. N.T. 9/7/16, pp. 88; C-5.

       A   minute or two after the Mr. Gilbert was shot, a light Blue Mercury Grand Marquis was

captured on the first camera as it turned from Butler onto Pulaski, heading north in the same

direction as the man in the white t -shirt. N.T. 9/8/16, pp. 36-37, N.T. 9/8/16, pp. 120-119; C-5.

Subsequently, during the course of the police investigation of the scene, the light blue Mercury

Grand Marquis, was found about one block south of the scene of the shooting. N.T. 9/7/16, pp.

94-97, N.T. 9/8/16, p. 32, 54; C -10b -d. Visible inside the car was a blue backpack like the one

Appellant was seen with in the videos, and an iPad. C -10d. The car was impounded and later

searched. The iPad was found to have photos of Appellant as its lock -screen and home-screen


                                                    3
images. N.T. 9/8/16, pp. 111-113; C-22. The car was owned by Bryan Seals, who was a long time

neighborhood and school friend of Appellant's, who was seen walking in the vicinity of        18'1'   and

Butler after the shooting, while police were on the scene. N.T. 9/8/16, pp. 52-53. Police staked

out the car after the shooting and at some point they saw Seals and Nafeese Moore enter the car.

N.T. 9/8/16, pp. 28-31, 33. Police approached the men, and upon observing the blue backpack in

the rear seat, secured the car for detectives. N.T. 9/8/16, p. 31.

        Officers Harley, Coulter, Wright and Graves, testified that they knew Appellant from

working at Gratz High School where Appellant attended and played sports, from being assigned

as a patrol officer in the neighborhood where Appellant lived and from being assigned as a

narcotics unit surveillance officer in that neighborhood, respectively. N.T. 9/7/16, pp. 127-130,

N.T. 9/8/16, pp. 15-17, 47-48, 65-68. Each officer testified that they responded to the scene

following the shooting, viewed some the video inside the store, and were immediately able to

identify Appellant as the person with the backpack and iPad. N.T. 9/7/16, pp. 131-140, 144, N.T.

9/8/16, pp. 21-27, 50-51, 55-57, 69-72, 74; C-16,

Discussion

        Appellant asserts the following allegations of error:    1)   The evidence was insufficient to

support the convictions for attempted murder and aggravated assault; 2) the verdicts of guilty on

the charges of attempted murder and aggravated assault were against the weight of the evidence.

        A.   The evidence was sufficient to support the convictions for attempted murder,
       and aggravated assault.

       A claim challenging the sufficiency of the evidence presents a question of law.

Commonwealth     v.   Widmer, 560 Pa. 308, 744 A.2d 745, 751 (2000). We must determine "whether

the evidence is sufficient to prove every element of the crime beyond a reasonable doubt."

                                                  4
Commonwealth     v.   Hughes, 521 Pa. 423, 555 A.2d 1264, 1267 (1989). We "must view evidence in

the light most favorable to the Commonwealth as the verdict winner, and accept as true all evidence

and all reasonable inferences therefrom upon which, if believed, the fact finder properly could

have based its verdict." Id.

       Our Supreme Court has instructed:

       [T]he facts and circumstances established by the Commonwealth need not preclude
       every possibility of innocence. Any doubts regarding a defendant's guilt may be
       resolved by the fact -finder unless the evidence is so weak and inconclusive that as
       a matter of law no probability of fact may be drawn from the combined
       circumstances. Moreover, in applying the above test, the entire record must be
       evaluated and all evidence actually received must be considered. Finally, the trier
       of fact while passing upon the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part or none of the evidence.
       Commonwealth v. Ratsatny, 594 Pa. 176, 934 A.2d 1233, 1236 n. 2 (2007).

Commonwealth     v.   Thomas, 65 A.3d 939, 943 (Pa. Super. 2013).

       Moreover, a conviction may stand on circumstantial evidence. Commonwealth        v.   Roscioli,

309 A.2d 396, 398 (1973) ("Although the Commonwealth does not have to establish guilt to a

mathematical certainty, and may in the proper case rely wholly on circumstantial evidence, the

conviction must be based on more than mere suspicion or conjecture."); Commonwealth      v.   Brewer,

876 A.2d 1029, 1032 (Pa. Super, 2005) ("[T]he fact that the evidence establishing a defendant's

participation in a crime is circumstantial does not preclude a conviction where the evidence

coupled with the reasonable inferences drawn therefrom overcomes the presumption of

innocence." (quoting Commonwealth       v.   Murphy, 795 A.2d 1025, 1038-39 (Pa. Super. 2002)).

                1.       The evidence was sufficient to find appellant guilty of each count of

       attempted murder.

                         (a)     The evidence demonstrated specific intent to commit murder.



                                                    5
          Specific intent to kill can be inferred "from the manner in which the homicide was

committed, such as, multiple gunshot wounds." Commonwealth v. Hughes, 865 A.2d 761, 793 (Pa.

2004). Specific intent to kill may also be inferred from a defendant's use of a deadly weapon on a

vital part of the victim's body. Commonwealth            v.   Robertson, 874 A.2d 1200, 1207 (Pa. Super.

2005).

          In order to sustain a conviction for attempted murder the Commonwealth must prove:

          Under the Crimes Code, "[a] person commits an attempt when[,] with intent to commit a
          specific crime, he does any act which constitutes a substantial step towards the commission
          of the crime." 18 Pa.C.S.A. § 901(a). A person may be convicted of attempted murder if
          he -takes a substantial step toward the commission of a killing, with the specific intent in
          mind to commit such an act. The substantial step test broadens the scope of attempt liability
          by concentrating on the acts the defendant has done[,] and does not any longer focus on
          the acts remaining to be done before the actual commission of the crime. The mens rea
          required for first-degree murder, specific intent to kill, may be established solely from
          circumstantial evidence. The law permits the factHfinder to infer that one intends the
          natural and probable consequences of his acts[.]

Commonwealth       v.   Jackson, 955 A.2d 441, 444 (Pa. Super. 2008) (quotation marks and some

citations omitted). In the context of a sufficiency of the evidence claim concerning attempted

murder:

          [I]ntent is a subjective frame of mind, it is of necessity difficult of direct proof. We must
          look to all the evidence to establish intent, including, but not limited to, [the] appellant's
          conduct as it appeared to his eyes.... Moreover, depending on the circumstances[,] even a
          single punch may be sufficient.

Commonwealth       v.   Holley, 945 A.2d 241, 247 (Pa. Super. 2008) (citation and brackets omitted);

"Specific intent to kill can be proven where the defendant knowingly applies deadly force to the

person of another." Commotnreakh          v.   Stokes, 78 A.3d 644, 650 (Pa. Super. 2013) (citation

omitted).




                                                     6
        Here, the evidence, read in the light most favorable to the Commonwealth as verdict

winner, demonstrated that Appellant saw the man in the white t -shirt walk past him, then made a

conscious decision to try to kill him. Appellant stopped, put down his bag and iPad, retrieved a

gun and gave chase, firing at least two shots at the fleeing man. See e.g. Commonwealth     v.   Rogers,

2016 Phila. Ct. Com. Pl. LEXIS 516, *18 (Pa. C.P. 2016, Ransom, J.) ("Specific intent to kill can

be reasonably inferred from the actions taken by the Appellant in leaving the scene               of the

argument, returning with a gun, shooting at [the victim] multiple times, and ultimately striking him

in the chest.").

        In affirming an attempted murder conviction of one Thomas White, who pointed a handgun

and fired in the direction of several neighbors, the Superior Court quoted the apt 1793 observation

of the Supreme Court of New Jersey:

        The designs of the heart can rarely be proved in a direct manner by the testimony of
        witnesses. When a man designs to perpetrate a scheme of wickedness, he seldom
        communicates his intention unless to an accomplice; hence the intent must in most cases
        be collected from the circumstances. These may sometimes prove deceptive; but when,
        without any forced construction, they speak the intention in a language clear and
        intelligible, they may be relied on as the best evidence which the nature of the case will
        admit of.

        It is impossible to lay down any general rule, or to declare from what circumstances
        particular intentions are to be inferred. No two cases are exactly similar . .

Commonwealth       v.   White, 323 A.2d 757, 759 (Pa. Super. 1974), quoting State      v.   Wilson,    1




American Decisions, 216, 217, 219 N.J. 1793).

        The conduct of Appellant also provides the requisite intent for an attempted murder against

Charles Gilbert. The transferred intent doctrine is codified in 18 Pa. C.S.A.   §   303 and reads in

relevant part as follows:

        §   303. Causal relationship between conduct and result

                                                  7
          * * *



          (b) Divergence between result designed or contemplated and actual result.            -
          intentionally or knowingly causing a particular result is an element of an offense, the
                                                                                                 When

          element is not established if the actual result is not within the intent or the contemplation
          of the actor unless:

          (I) the actual result differs from that designed or contemplated as the case may be, only    in
          the respect that a different person or different property is injured or affected or that the
          injury or harm designed or contemplated would have been more serious or more extensive
          than that caused;

 18   Pa.C.S.A.   §   303(b).

          The Supreme Court has explained:

         "The transferred intent theory provides that if the intent to commit a crime exists, this intent
         can be transferred for the purpose of finding the intent element of another crime."
         Commonwealth v. Gibbs, 533 Pa. 539, 547, 626 A.2d 133, 138 (1993). The evidence here
         demonstrated that appellant shot in the direction of Forbes even though he may have only
         intended to shoot Aitken. This evidence was sufficient to warrant the transferred intent
         instruction. Where the evidence is sufficient to support an instruction, a new trial is not
         warranted. Hence, this claim warrants no relief.

Commonwealth          v.   Thompson, 739 A.2d 1023, 1029-1030 (Pa. 1999).

         Here, the jury was entitled to transfer Appellant's intent to kill Burch for the purpose of
         finding the requisite mens rea for the attempted murder of Devine. See Commonwealth v.
         Jackson, 2008 Pa. Super. 192, 955 A.2d 441, 450 (Pa. Super. 2008) (when evidence
         established that defendant specifically intended to murder one person, intent to commit
         aggravated assault was transferred to multiple bystanders endangered by bullets).
         Accordingly, sufficient evidence supports Appellant's conviction of attempted murder.

Commonwealth          v.   Leach, 2014 Pa. Super. Unpub. LEXIS 2705, *13-14 (Pa. Super. Aug. 15, 2014)

         Here, it matters not that Appellant intended to kill the man in the white t -shirt, but instead

struck Charles Gilbert. Appellant does not get a free pass because he is a poor shot. His intent is

deemed transferred, resulting in culpability for both the attempted murder of the unknown man in

the white t -shirt and Charles Gilbert, the innocent bystander who was left partially paralyzed by

Appellant's errant bullet.

                                                      8
                  2.      The evidence was sufficient to find appellant guilty of each count of
                  aggravated assault where the evidence established that Appellant intended to inflict
                  serious bodily injury and did so knowingly and recklessly.

         The Crimes Code defines the offense of Aggravated Assault         18 Pa.   C.S.   §   2702(a)), in

pertinent pad:

         §   2702. Aggravated assault.

         (a) Offense defined. --A person is guilty of aggravated assault if he:
                       (1) attempts to cause serious bodily injury to another, or causes such injury
                       intentionally, knowingly or recklessly under circumstances manifesting
                       extreme indifference to the value of human life;

         There is no question that Appellant caused serious bodily injury to Charles Gilbert. Despite

a   layman's debate over whether Gilbert was shot in the neck or the shoulder, the medical records,

which were entered by stipulation, establish that Gilbert was struck in the lower left neck with the

bullet trajectory extending through the clavicle, fracturing the mid -clavicle, with one bullet

fragment lodging near the vertebral spine. As a result of the gunshot wound, he suffered paralysis

of his left arm. The projectile was still in his body at the time of trial. N.T. 9/7/16, pp 153-155,

N.T. 9/8/16, pp. 123-124.

         As to the man in the white t -shirt, Appellant's actions in chasing him down the street firing

shots at his fleeing back demonstrates an attempt to cause serious bodily injury.

         [E]vidence that Appellant intended to cause serious bodily injury to Devine was not
         necessary. The jury could properly find that when Appellant fired a number of shots at
         close range while Devine was sitting on the steps next to Burch, he took a substantial step
         toward causing serious bodily injury

Commonwealth       v.   Leach, 2014 Pa. Super. Unpub. LEXIS 2705, *16 (Pa. Super. Aug. 15, 2014)

         As discussed in the previous section, this intent transfers to Charles Gilbert for the purposes

of demonstrating an attempt to cause serious bodily injury. Moreover, as to Gilbert, the evidence,


                                                   9
 including his firing shots at the man in the white t -shirt, where Gilbert was in the line of fire,

establishes that Appellant caused serious bodily injury recklessly under circumstances manifesting

and extreme indifference to the value of human life.

                A person is guilty of aggravated assault if he "attempts to cause serious bodily
        injury to another, or causes such injury intentionally, knowingly, or recklessly under
        circumstances manifesting extreme indifference to the value of human life." 18 Pa.C.S. §
        2702(a)(1). "For the degree of recklessness contained in the aggravated assault statute to
        occur, the offensive act must be performed under circumstances which almost assure that
        injury or death will ensue." Commonwealth v. O'Hanlon, 539 Pa. 478, 482, 653 A.2d 616,
        618 (1995). Here, the evidence established that the first several shots fired by appellant
        narrowly missed hitting Forbes. Forbes testified that initially he believed he had been
        struck by one of appellant's bullets and was then forced to run and "zig zag" in order to
        avoid being hit by the bullets. We find that this evidence was sufficient to support the
        aggravated assault and recklessly endangering another person convictions.

Commonwealth v. Thompson, 739 A.2d 1023, 1028-1029 (Pa. 1999). See also Commonwealth               v.


Jackson, 955 A.2d 441, 450 (Pa. Super. 2008) (when evidence established that defendant

specifically intended to murder one person, intent to commit aggravated assault was transferred to

multiple bystanders endangered by bullets)

       The evidence was clearly sufficient to prove the elements of aggravated assault, beyond a

reasonable doubt as to both the man in the white t -shirt and Charles Gilbert.

       B.      The verdicts were not against the weight of the evidence.

       Appellant asserts that the verdicts were against the weight of the evidence.

       The Supreme Court has explained:

                A motion for new trial on the grounds that the verdict is contrary to the weight of
       the evidence, concedes that there is sufficient evidence to sustain the verdict.
       Commonwealth v. ,Whiteman, 336 Pa. Super. 120, 485 A.2d 459 (Pa. Super. 1984). Thus,
       the trial court is under no obligation to view the evidence in the light most favorable to the
       verdict winner. Tibbs, 457 U.S. at 38 n. 11. [footnote omitted] An allegation that the verdict
       is against the weight of the evidence is addressed to the discretion of the trial court.
       Commonwealth v. Brown, 538 Pa. 410, 648 A.2d 1177 (Pa. 1994). A new trial should not
       be granted because of a mere conflict in the testimony or because the judge on the same

                                                1.0
         facts would have arrived at a different conclusion. Thompson, supra. A trial judge must do
         more than reassess the credibility of the witnesses and allege that he would not have
         assented to the verdict if he were a juror. Trial judges, in reviewing a claim that the verdict
         is against the weight of the evidence do not sit as the thirteenth juror. Rather, the role of
         the trial judge is to determine that "notwithstanding all the facts, certain facts are so clearly
         of greater weight that to ignore them or to give them equal weight with all the facts is to
         deny justice." Id.

Commonwealth      v.   Widmer, 560 Pa. 308, 319-320, 744 A.2d 745, 751-752 (Pa. 2000). Further:

         The decision of whether to grant a new trial on the basis of a challenge to the weight of the
         evidence is necessarily committed to the sound discretion of the trial court due to the court's
         observation of the witnesses and the evidence. Brown, 538 Pa. 410, 648 A.2d 1177. A trial
         court should award a new trial on this ground only when the verdict is so contrary to the
         evidence as to shock one's sense of justice. Commonwealth v, Whitney, 511 Pa. 232, 512
A.2d 1152 (Pa. 1986). A motion alleging the verdict was against the weight of the evidence
         should not be granted where it merely identifies contradictory evidence presented by the
         Commonwealth and the defendant.

Commonwealth      v.   Chamberlain, 612 Pa. 107, 133-134, 30 A.3d 381, 396 (Pa. 2011).

         Whether from fear or neighborhood pressure, it was clear that Charles Gilbert was a

reluctant witness, He did not want to be there. NT 9/7/16, p. 151. A warrant had to be issued for

his arrest to compel his appearance. He was then taken into custody in Camden, and brought to

Court.    NT 9/7/16, pp. 166-167.        When testifying he suffered convenient memory lapses

redounding to Appellant's benefit, including admitting portions of his statement and claiming not

to remember others. NT 9/7/16, pp. 157-161. Clearly the jury was skeptical            of these efforts to

exculpate Appellant, as was this Court.

         The video tapes, the physical evidence, the events recalled by Mr. Gilbert, and Mr.

Gilbert's prior signed statement to police (C-7), all combined to demonstrate conclusively that

Appellant fired the shot that missed the man in the white t -shirt and struck Charles Gilbert. The

defense efforts to undermine the video and other evidence, to exploit Mr. Gilbert's reluctance, and

to attempt to attribute the gunshot to, variously, the man in the white t -shirt, Bryan Seals, some

                                                   11
unknown person or persons in Seals' blue Mercury Grand Marquis, Nafeese Moore, and someone

who looked like Seals' father, were unavailing and did not overcome the strong evidence of guilt.

       The Court's conscience was in no way shocked by the verdicts of guilty, which were not

at all contrary to the overwhelming weight of the relevant credible evidence.

Conclusion

       Accordingly, for all the reasons set forth here Appellant's convictions and sentence should

be affirmed.




                                              12
 Commonwealth v. Tyree Watson                      Case Number: CP-51-CR-2444-2012


                                        PROOF OF SERVICE

Ihereby certify that I am this day serving the foregoing upon the person(s), and in the
manner indicated above, which service satisfies the requirements of Pa.R.Crim.P. 14:
                                                                                   I




Defense Counsel/Party:

                         James Richard Lloyd, Esquire
                         1617 John F Kennedy Blvd Suite 999
                         Philadelphia, PA 19103

Type of Service:         (   ) Personal (X) First Class Mail

District Attorney:
                       Hugh Burns, Esquire
                       Office of the District Attorney
                       Three South Penn Square
                       Philadelphia, PA 19107

Type of Service        ()     Personal (X) First Class Mail



Dated: June 27, 2017


Aug,/ 41-4,
Vanessa A. Montone
Judicial Secretary to
Honorable Giovanni 0. Campbell